 In the Matter ofROSEDALEKNITTINGCOMPANYandROSEDALEEM-PLOYEESASSOCIATIONCase No. R-1792Election- Ordered:run-off.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJune 3, 1940On May 6, 1940, the National Labor Relations Board, herein calledthe' Board, issued a Decision and Direction in this proceeding,' direct-ing that an election by secret ballot be conducted among certainemployees of Rosedale Knitting Company, herein called the Com-pany, to determine whether they desired to be represented for thepurposes of collective bargaining by Rosedale Employees Associa-tion, herein called the Association, or by American Federation ofHosiery Workers, Branch #10, affiliated with Textile Workers UnionofAmerica and with the Congress of Industrial Organizations,herein called the Federation, or by neither.Pursuant to the Direction of Election, an election by secret ballotwas conducted on May 17, 1940, under the direction and supervisionof the Regional Director for the Fourth Region (Philadelphia, Penn-sylvania).On May 20, 1940, the Regional Director, acting pursuanttoArticle III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, prepared and duly servedupon the parties an Election Report, setting forth the results of theelection.As to the results of the balloting, the Regional Director reportedas follows : .Total eligible to vote_____________________________________ 2,071Total number of ballots cast______________________________ 1,974Total number of votes cast for the American Federation ofHosieryWorkers, Branch #10__________________________883123 N. L.R. B. 527.24 N. L. R. B., No. 16.-295. 296DECISIONSOF NATIONALLABOR RELATIONS BOARDTotal number of votes cast for the Rosedale EmployeesAssociation --------------------------------------------950Total number of votes cast for neither---------------------135Total number of blank ballots----------------------------1Total number of void ballots------------------------------2Total number of challenged ballots------------------------ .3No objections to the conduct of the ballot or to the Election Reporthave been filed by any of the parties.The Association, which re-ceived a plurality in the election, has requested a run-off electionto determine whether or not the employees desire to be representedby the Association for the purposes of collective bargaining.The Election Report reveals that neither of the competing labororganizations received a majority of the votes cast, but that a sub-stantial majority of the employees voting desire to be represented bya labor organization for the purposes of collective bargaining withthe Company. The procedure in run-off elections, under such cir-cumstances, has been modified by the Board, for reasons separatelystated by a majority of its members, inMatter of R. K. LeBlondMachine Tool Co., Cincinnati Electrical Tool Co.andIndependentEmployees Organization,2so that the ballot shall contain the namesof both labor organizations but no place in which to vote again for"neither"; the organization receiving the higher number of votes to,be certified as exclusive bargaining representative.Accordingly, the Board will direct a run-off election in which theemployees will be given the opportunity to decide whether they de-sire to be represented by the Association or the Federation for thepurposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Rosedale Knitting Company, Laureldale, Pennsylvania, anelection shall be conducted as early as possible but not later thanthirty (30) days from the date of the Second Direction of Election,,under the direction and supervision of the Regional Director, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Section 9, of said Rules and Regulations, amongthe employees described in the Direction of Election issued May 6,2 22 N. L. R. B. 465. ROSEDALEKNITTING COMPANY2971940, but excluding those who have since quit or been dischargedfor cause, to determine whether they desire to be represented for thepurposes of collective bargaining by Rosedale Employees Associationor by American Federation of Hosiery Workers, Branch #10, affili-ated with Textile Workers Union of America and with the Congressof Industrial Organizations.MR. WILLIAMM. LEISERSON,concurring in part and dissenting inpart :I hold to my opinion in the R.K. LeBlond8casethat the Board isnot authorized by the Act to order a run-off election at all, but thatsince the majority does direct one, the ballot should contain only thenamesof the two organizations which have been designated by em-ployees to represent them for collective bargaining, and no place tovote against a labor organization.CHAIRMAN MADDEN, concurring in part and dissenting in part :I think the Board should permit the eligible employees to vote, asunder the former run-off election procedure, for or against the Asso-ciation, which received a plurality of the votes in the original election.SeeMatter of R. K. LeBlond Machine Tool Co., Cincinnati ElectricalTool Co.andIndependent Employees Organization.48 See also my dissenting opinion InMatter ofCoosBay Lumber CompanyandLumberand Sawmill Workers Union,Local No. 2573,16 N. L.R. B. 476.4 22 N.L. R. B. 466.